Exhibit 10.2
RESTRICTED STOCK AGREEMENT
(Non-employee DIRECTOR)
(Section 5.1 Of The Omnibus Incentive Plan, as Amended and Restated)
This Restricted Stock Agreement set forth below (this “Agreement”) is dated as
of May ____, 2019 (the “Issue Date”) and is between L. B. Foster Company, a
Pennsylvania corporation (“Company”), and [NAME] (the “Shareholder”).
The Company has established its 2006 Omnibus Incentive Plan, as Amended and
Restated (the “Plan”), to advance the interests of the Company and its
Shareholders by providing incentives to certain eligible persons who contribute
significantly to the strategic and long-term performance objectives and growth
of the Company. All capitalized terms not otherwise defined in this Agreement
have the same meaning given them in the Plan.
Pursuant to the provisions of the Plan, the Committee has full power and
authority to direct the execution and delivery of this Agreement in the name and
on behalf of the Company, and has authorized the execution and delivery of this
Agreement.
AGREEMENT
The parties, intending to be legally bound hereby, agree as follows:
Section 1.Issuance of Stock. Subject and pursuant to all terms and conditions
stated in this Agreement and in the Plan, as of the Issue Date, the Company
hereby grants to Shareholder [# OF RESTRICTED SHARES] shares of Company common
stock, par value $0.01 per share (the “Common Stock”) pursuant to Article V of
the Plan. For purposes of this Agreement, the “Shares” shall include all of the
shares of Common Stock issued to Shareholder pursuant to this Agreement or
issued with respect to such shares of Common Stock, including, but not limited
to, shares of Company capital stock issued by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization.
Section 2.Vesting; Rights; Obligations; and Restrictions on Transfer.
(a)None of the Shares may be sold, transferred, pledged, hypothecated or
otherwise encumbered or disposed of until they have vested in accordance with
the terms of this Section 2. Except as set forth in this Section 2, effective at
the close of business on the date Shareholder ceases to be a Director for any
reason other than as set forth in this Agreement, any Shares that are not vested
in accordance with this Section 2, and any dividends accrued pursuant to Section
2(c) below, shall be automatically forfeited without any further obligation on
the part of the Company. Shareholder hereby assigns and transfers any forfeited
Shares and the stock certificate(s) or other evidence of ownership representing
such Shares to the Company.



--------------------------------------------------------------------------------



(b)All of the Shares will vest 100% on the earlier of the (i) first anniversary
of the Issue Date or (ii) date of the Company’s next Annual Meeting of
Shareholders which occurs after the Issue Date (the “Vesting Date”), subject to
Shareholder’s continued service as a Director of the Company until such Vesting
Date. However, any unvested Shares shall immediately vest in full upon the
occurrence of the following events if such event(s) occur(s) prior to the
Vesting Date: (i) Shareholder experiences a Separation from Service as a
Director due to Shareholder’s death or Disability; or (ii) a Change in Control,
unless the acquiring entity in such Change in Control assumes this Agreement and
converts the Shares into a substantially comparable award of capital stock or
other equity incentive instrument in such acquiring entity as determined by the
Board and with such shares or equivalent continuing to vest on the Vesting Date
regardless of whether such Director experiences a Separation from Service
between the date of the Change in Control and the Vesting Date.
(c)Subject to the foregoing provisions of this Section 2 and the provisions of
the Plan, Shareholder shall have all rights of a shareholder with respect to the
Shares, including the right to vote the Shares and to receive dividends,
provided, however, that until such time as the Shares, or portion thereof, shall
have vested, the Company shall accrue on its books and records for the benefit
of the Shareholder an amount equal to the dividend payment that would otherwise
have been received on the Shares but for this Agreement to accrue the dividend
payments. Dividends accrued for the benefit of the Shareholder shall be payable
as the Shares vest with payment to be made by the Company, or its agent, within
ten (10) business days after vesting.
(d)The certificates, if any, representing unvested Shares will bear the
following or similar legend:
“The securities represented by this certificate are subject to forfeiture and
restrictions on transfer as set forth in the Restricted Stock Agreement between
the issuer and the initial holder of these shares. A copy of that document may
be obtained by the holder without charge at the issuer’s principal place of
business or upon written request.”
Section 3.Investment Representation. Shareholder hereby acknowledges that the
Shares cannot be sold, transferred, assigned, pledged or hypothecated in the
absence of an effective registration statement for the Shares under the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
securities laws or an applicable exemption from the registration requirements of
the Securities Act and any applicable state securities laws or as otherwise
provided herein or in the Plan. Shareholder also agrees that the Shares which
Shareholder acquires pursuant to this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws, whether federal or state.
Section 4.Book Entry Account. At the discretion of the Company, certificates for
the Shares may not be issued. In lieu of certificates, the Company may establish
a book entry account for the Shares, until vested, in the name of the
Shareholder with the Company’s transfer agent for its Common Stock.
Section 5.Income Taxes.



--------------------------------------------------------------------------------



(a)Shareholder acknowledges that, if Shareholder is a Pennsylvania resident,
Shareholder is responsible for any and all applicable income and other taxes, as
well as any social insurance contributions and other deductions or withholdings
required by applicable law, from this Award, including federal, FICA, state, and
local taxes applicable to Shareholder (such taxes, the “Tax-Related Items”).
Shareholder further acknowledges that the Company (a) makes no representations
or undertakings regarding the Tax-Related Items in connection with any aspect of
the Award, including, but not limited to, the grant, vesting, or delivery of
Shares under the Award, the subsequent sale of Shares acquired pursuant to the
Award, and the receipt of any dividends, and (b) does not commit to and is under
no obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate Shareholder’s liability for Tax-Related Items.
(b)If Shareholder is not a Pennsylvania resident, Shareholder acknowledges that
any issuance of Shares to Shareholder pursuant to this Award shall be subject to
any applicable tax withholding requirements. The Company shall automatically,
not later than the date as of which the transfer of Shares pursuant to this
Award becomes a taxable event for federal income tax or other applicable
withholding tax purposes, cause the required minimum federal, state, local,
non-U.S., or other taxes required by law to be withheld on account of such
taxable event to be satisfied by withholding from Shares to be issued to
Shareholder a number of Shares with an aggregate Fair Market Value that would
satisfy such minimum withholding obligation.
(c)Shareholder agrees further to notify the Company promptly if Shareholder
files an election pursuant to Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), with respect to any Shares.
Section 6.No Right to Continued Service. Neither the Plan nor this Agreement
shall be deemed to give Shareholder any right to continued service as a Director
of the Company, nor shall the Plan or the Agreement be deemed to limit in any
way the Company’s right to terminate the Shareholder’s service as a Director at
any time.
Section 7.Further Assistance. Shareholder will provide assistance reasonably
requested by the Company in connection with actions taken by Shareholder while
serving as a Director of the Company, including but not limited to assistance in
connection with any lawsuits or other claims against the Company arising from
events during the period in which Shareholder served as a Director of the
Company.
Section 8.Binding Effect; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Company and Shareholder and their
respective heirs, representatives, successors and permitted assigns. This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Shareholder and their respective heirs, representatives,
successors and permitted assigns. The parties agree that this Agreement shall
survive the issuance of the Shares.



--------------------------------------------------------------------------------



Section 9.Agreement to Abide by Plan; Conflict between Plan and Agreement. The
Plan is hereby incorporated by reference into this Agreement and is made a part
hereof as though fully set forth in this Agreement. Shareholder, by execution of
this Agreement, represents that he or she is familiar with the terms and
provisions of the Plan and agrees to abide by all of the terms and conditions of
this Agreement and the Plan. Shareholder accepts as binding, conclusive and
final all decisions or interpretations of the Committee upon any question
arising under the Plan or this Agreement (including, without limitation, the
date that Shareholder’s service as a Director of the Company terminates). In the
event of any conflict between the Plan and this Agreement, the Plan shall
control and this Agreement shall be deemed to be modified accordingly, except to
the extent that the Plan gives the Committee the express authority to vary the
terms of the Plan by means of this Agreement, in which case this Agreement shall
govern.
Section 10.Entire Agreement. Except as otherwise provided herein, this Agreement
and the Plan, which Shareholder has reviewed and accepted in connection with the
grant of the Shares reflected by this Agreement, constitute the entire agreement
between the parties and supersede any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter of this Agreement.
Section 11.Choice of Law. To the extent not superseded by federal law, the laws
of the Commonwealth of Pennsylvania (without regard to the conflicts laws
thereof) shall control in all matters relating to this Agreement and any action
relating to this Agreement must be brought in State or Federal Courts located in
the Commonwealth of Pennsylvania.
Section 12.Notice. All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the following address: If to the Company, L. B. Foster
Company, 415 Holiday Drive, Pittsburgh, PA 15220, Attn: Secretary; and if to the
Shareholder, to his or her address as it appears on the Company’s records.
Either party to this Agreement may send any notice, request, demand, claim, or
other communication under this Agreement to the intended recipient at such
address using any other means (including personal delivery, expedited courier,
messenger service, telecopy, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Either party to this Agreement may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner set forth in this
section.
Section 13.Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.



--------------------------------------------------------------------------------



Section 14.Amendments. This Agreement may be amended or modified at any time by
an instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, the Company may, in its sole discretion and
without the Shareholder’s consent, modify or amend the terms of this Agreement,
impose conditions on the timing and effectiveness of the issuance of the Shares,
or take any other action it deems necessary or advisable, to cause this Award to
be excepted from Section 409A of the Code (or to comply therewith to the extent
the Company determines it is not excepted).
Section 15.Acknowledgments.
(a)By accepting the Shares, the Shareholder acknowledges receipt of a copy of
the Plan and agrees to be bound by the terms and conditions set forth in the
Plan and this Agreement, as in effect and/or amended from time to time.
(b)The Plan and related documents may be delivered to Shareholder
electronically. Such means of delivery may include but do not necessarily
include the delivery of a link to a Company intranet site or the internet site
of a third party involved in administering the Plan, the delivery of the
documents via e-mail or CD-ROM or such other delivery determined at the
Committee’s discretion. Both Internet Email and the World Wide Web are required
in order to access documents electronically.
(c)This Award is intended to be excepted from coverage under Section 409A of the
Code and the regulations promulgated thereunder and shall be interpreted and
construed accordingly. Notwithstanding, Shareholder recognizes and acknowledges
that Section 409A of the Code may impose upon the Shareholder certain taxes or
interest charges for which the Shareholder is and shall remain solely
responsible.
(d)Shareholder acknowledges that, by receipt of this Award, Shareholder has read
this Section 15 and consents to the electronic delivery of the Plan and related
documents, as described in this Section 15. Shareholder acknowledges that
Shareholder may receive from the Company a paper copy of any documents delivered
electronically at no cost if Shareholder contacts the Company’s General Counsel
by telephone at (412) 928-7829 or by mail to L.B. Foster Company, 415 Holiday
Drive, Pittsburgh, PA 15220 ATTN: General Counsel. Shareholder further
acknowledges that Shareholder will be provided with a paper copy of any
documents delivered electronically if electronic delivery fails.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused a duly authorized officer to execute
this Agreement on its behalf, and the Shareholder has placed his/her signature
hereon, effective as of the Issue Date.
L. B. FOSTER COMPANY
By:
Name:
Title:
ACCEPTED AND AGREED TO:
, Shareholder
Name

